Citation Nr: 0839293	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  00-02 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for muscle and joint pain, 
claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1991, including service in Southwest Asia during the 
Persian Gulf War from January 19, 1991 to May 19, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1999 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which denied the claim of entitlement to service connection 
for muscle and joint pain, claimed as due to an undiagnosed 
illness.  In October 2002, the Board remanded the case to the 
RO for further evidentiary development.  Thereafter, in 
November 2002, jurisdiction over the veteran's claims folder 
was transferred to the VA Regional Office in Los Angeles, 
California.  

In November 2005, the Board again remanded the case to the RO 
for further evidentiary development.  In November 2006, the 
Board once again remanded the case to the RO for still 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

2.  Fibromyalgia is attributable to Gulf War service.  


CONCLUSION OF LAW

Fibromyalgia is presumed to have been incurred in Gulf War 
service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The records show that the veteran served on active duty from 
November 1988 to May 1991; including service in Southwest 
Asia during the Persian Gulf War from January 19, 1991 to May 
19, 1991.  His DD Form 214 indicates that the veteran's 
military occupational specialty was as a combat engineer.  
The service medical records are negative for any complaints 
or findings of muscle and joint pain.  

Post service medical records, dated from 1998 through 2004, 
show that the veteran received clinical evaluation and 
treatment for complaints of joint pain.  During a clinical 
visit in July 2003, the veteran reported a 9 year history of 
chronic pain; he stated that he initially had pain in the 
knees, but he now had chronic pain in the lower back.  The 
assessment was fibromyalgia/severe chronic pain symptoms.  VA 
progress notes in December 2003 and January 2004 reflect 
diagnoses of chronic pain most likely related to 
fibromyalgia, and fibromyalgia.  

The veteran was afforded a VA examination in June 2006.  At 
that time, he was diagnosed with status post sprain, right 
ankle, with x-ray evidence of an old avulsion injury with 
complaints of right ankle pain with no objective evidence of 
loss of function, secondary to pain, weakness, fatigue, lack 
of endurance, gross incoordination, or excessive or awkward 
motion.  The examiner stated that there was no objective 
evidence of any present disorder involving the muscles, 
tendons or joints in the right ankle.  The examiner noted 
that the veteran states that his fibromyalgia affects his 
knees and back, not his ankles.  The examiner explained that 
fibromyalgia can affect the joints of the ankle but it was 
more likely than not that the veteran's PTSD with 
somatization was playing the primary role in his 
symptomatology.  The examiner further explained that 
somatization disorder was characterized by multiple physical 
complaints referable to several organ systems.  He stated 
that there was often evidence of long-standing somatic 
symptoms particularly joint stiffness, myalgias, 
polyarthralgias, chest pain and abdominal pains.  

On the occasion of another VA examination in December 2006, 
the veteran reported problems with low back pain, as well as 
pains in his neck and back on a daily basis.  The veteran 
also complained that his knees were painful bilaterally and 
had a tendency to "give out."  He also reported problems 
with left shoulder pain, headaches, difficulty sleeping, and 
problems concentrating.  Following a physical examination, 
the assessment was fibromyalgia.  The examiner stated that 
the veteran had 18 out of 18 tender points and only 11 out of 
18 were needed for a diagnosis of fibromyalgia.  He also 
described problems of sleep and concentration, both of which 
were consistent with fibromyalgia.  The examiner stated that 
he ordered some labs, but the tests were al normal.  The 
veteran's gait was completely normal during the examination.  
He was able to heel and toe walk and the examination 
supported the diagnosis of fibromyalgia, and there was no 
unknown disease entity.  


III.  Pertinent Laws and Regulations.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the criteria for service connection 
under the provisions of 38 C.F.R. § 3.317 have been met.  The 
veteran has consistently voiced complaints of muscle and 
joint pain, and he is certainly competent to relate such 
subjective symptoms.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005) (holding that the veteran was 
competent to testify to factual matters of which he had 
first-hand knowledge, including having right hip and thigh 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The RO has denied the veteran's claim based on a finding that 
his complaints of muscle and joint pain are attributed to a 
known clinical diagnosis of fibromyalgia.  Indeed, there is 
competent evidence in the form of the opinion following the 
December 2006 VA examination that the veteran's complaints of 
muscle and joint pain were consistent with a diagnosis of 
fibromyalgia.  As set forth above, there is a rebuttable 
presumption that fibromyalgia suffered by Persian Gulf 
veterans was incurred as a result of their service in the 
Southwest Theater of Operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2) (i) (B) (2) 
(2007).  As such, the Board finds that the criteria for 
entitlement to service connection for fibromyalgia, with 
manifestations to include muscle and joint pain, are met.  


ORDER

Service connection for fibromyalgia is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


